Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 5, 2015

                                    No. 04-14-00480-CV

  STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                          Mentally Ill Person,

                     From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2014-MH-2140
                     Honorable Polly Jackson Spencer, Judge Presiding

                                       ORDER
        The above cause has been set for formal submission ON BRIEFS ONLY before this
Court on February 26, 2015, before a panel consisting of Justice Alvarez, Justice Chapa, and
Justice Pulliam.

       It is so ORDERED on this 5th day of February, 2015.

                                                               PER CURIAM

Attested to:_______________________________
               Keith E. Hottle
               Clerk of Court